Citation Nr: 1524833	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-10 004	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August and November 2012 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on a finding that such disability was unrelated to service.

2.  Evidence received since the July 2007 rating decision tends to show the Veteran's bilateral hearing loss had its onset in service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral hearing loss is reasonably shown to have had its onset in service.

4.  Residuals of prostate cancer are manifested by urinary frequency with awakening to void three, but no more than four times at night; kidney dysfunction, leakage requiring absorbent materials wear, and obstructed voiding are not shown..


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A 20 percent rating is warranted for prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claim to reopen, inasmuch as this decision grants the benefit sought in full, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.

The appeal pertaining to the rating for prostate cancer is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The Veteran's service treatment records (STRs) and postservice private and VA medical records have been secured.  He has been afforded VA examinations to determine the etiology of his bilateral hearing loss and the severity of his prostate cancer residuals.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2015 hearing the undersigned advised the Veteran of what was needed to  substantiate his claims.  His testimony elicited at the hearing by the undersigned reflects awareness  of the elements necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the  analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on the Veteran's October 1966 enlistment examination found that right ear puretone thresholds, in decibels, were 5 (20), 5 (15), 5 (15), 5 (15) and -5 (0) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Left ear puretone thresholds, in decibels, were 15 (30), 15 (25), 15 (25), 15 (25) and -5 (0).  The figures in parentheses represent the conversions of American Standard Associates values to International Standards Organization values.  The STRs are silent for complaints or findings concerning hearing loss.  The Veteran denied hearing loss on the October 1968 report of medical history.  On the October 1968 service separation examination, audiometry was not reported.

The Veteran's discharge certificate shows he served in the artillery.  His service personnel records reflect his primary duty was cannoneer.

On June 2007 VA audiological examination, the Veteran reported he was exposed to artillery and cannon fire in Vietnam, and also stated he worked in a pipe factory following service.  Audiometry revealed that right ear puretone thresholds at the 2000, 3000, and 4000 hertz frequencies were 40, 50, and 35 decibels, respectively, and that puretone thresholds at corresponding frequencies in the left ear were 45, 55, and 40 decibels, respectively.  Bilateral high frequency sensorineural hearing loss was diagnosed.  The examiner noted that the Veteran's hearing was within normal limits when he entered service.  She stated he had been exposed to excessive noise following service, and commented that it would be speculative without a separation audiogram to determine whether the Veteran's current hearing loss is related to his in-service noise exposure or working in a factory at his job.

An unappealed July 2007 rating decision denied the Veteran service connection for bilateral hearing loss essentially based on findings that such disability was not manifested in, but was first show many years after , and that there was no medical evidence that relates the disability to the Veteran's service (and it was not shown to be related to his service).  That decision was not appealed, is final.  38 U.S.C.A. § 7105.

Evidence received since the July 2007 rating decision includes a report of December 2008 private audiometry and a statement (received in October 2012), noting the Veteran was seen in December 2008 and found to have a noise-induced hearing loss.  

On March 2012 VA examination for prostate cancer, it was noted the Veteran had undergone a radical prostatectomy and his cancer was in remission.  It was noted  that he had a voiding dysfunction, but that it did not require wearing of absorbent materials or use of an appliance.  He indicated his daytime voiding interval was between one and two hours, and he awoke to void two times a night.  He reported a slow or weak stream.  

March 2012 to January 2014 VA outpatient treatment records note the Veteran continued to report awakening at night to void.  

Private medical records show that when the Veteran was seen in December 2012 he indicated he was voiding okay.  He was concerned about the frequency of urination, stating he was getting up about three times at night.  The assessment was minimal incontinence.  It was noted he was not using pads.  In December 2013, he again stated he was getting up about three times at night; he was not using pads.  In December 2014, he said he was not using pads, and did not have incontinence.  The assessment was stress incontinence.

During the hearing before the undersigned, the Veteran testified that he first noticed a hearing loss in service.  He stated he would have trouble understanding what people were saying in a group conversation.  He reported his hearing would improve after a day or so of not being exposed to loud noises.  

	New and material evidence to reopen/service connection 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Because the Veteran's claim was previously denied based on a finding that his hearing loss is unrelated to service, for evidence to be new and material in the matter, it would have to tend to show there is a nexus between the Veteran's  service and his current hearing loss.  The evidence added to the record since the July 2007 rating decision includes the Veteran's testimony that following his exposure to acoustic trauma in service he noticed brief periods of reduced hearing acuity.  This suggests some level of hearing loss was present in service.  His account is presumed credible for the purpose of reopening and suggest onset of hearing loss in service as a result of exposure to acoustic trauma.  Accordingly, the Board finds that the evidence added to the record since the July 2007 rating decision pertains to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and considered in conjunction with the entire record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as is required for the purpose of reopening, the additional evidence received is both new and material, and the claim of service connection for bilateral hearing loss may be reopened.  

The analysis turns to de novo review of the claim.  The Board may proceed with such review (without first referring the matter to the RO for their initial de novo consideration of the reopened claim because the Veteran is not prejudiced by the determination below.  It is not dispute that the Veteran has a bilateral hearing loss disability (as such was found on VA examination).  Likewise, it is not in dispute that by virtue of his artillery service he was subjected to noise trauma therein.  While he has acknowledged that his postservice employment also exposed him to excessive noise levels, the Board finds his testimony that his hearing loss began in service to be credible (notably there is no service separation audiometry to contradict the testimony); the Veteran did indicate that the earlier manifestations of hearing loss were not constant, but persisted.  The VA examiner's opinion that it would be speculative to attribute the Veteran's hearing loss either to noise trauma in service or to that following service is, in essence, a nonopinion, without probative value.

One way of establishing service connection is by showing onset of symptoms in service and continuity thereafter.  The Veteran's statements and testimony tend to show such circumstances.  The Board finds no reason to question his credibility in this matter.  Resolving reasonable doubt in his favor, as required (see 38 C.F.R. § 3.102), the Board finds that his hearing loss had its inception in service and persisted.  Therefore, service connection for bilateral hearing loss is warranted.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.115b, Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following provides:  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, which is predominant.  

At the outset, the Board notes that the Veteran's prostatectomy took place in 2009; that there has been no recurrence of an active process; and that the disability is now rated based on residuals.  [He has separately rated residuals of erectile dysfunction and a scar, ratings of which are not at issue herein.]   

As the Veteran is not shown to have renal dysfunction, his cancer prostate residuals are rated as voiding dysfunction (based on leakage, urinary frequency, or obstructed voiding.  As ratings in excess of 10 percent for leakage  require  wear of absorbent materials, and the record does not show, nor does the Veteran allege, he wears absorbent materials, rating on the basis is not indicated.  Further, as a rating in excess of 10 percent for obstructed voiding requires use of a catheter and  the record does not show, nor does the Veteran allege such use, rating on that basis likewise is not indicated.
Regarding urinary frequency   40 percent rating requires a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  When the daytime voiding interval is between one and two hours, or; awakening to void three to four times per night, a 20 percent rating is to be assigned.  When the daytime voiding interval is between two and three hours, or; awakening to void two times per night, a 10 percent rating is assigned.  38 C.F.R. § 4.115a.

Here, treatment records in December 2012 and again in December 2013 note the Veteran reported he awoke about three times night to urinate.  His April 2015 hearing testimony confirmed that he voided about 10 to 12 times during the day and three or four at night.  These findings support a 20 percent, but no higher,  rating under the schedular criteria.  By the Veteran's own accounts, his voiding is not of a frequency warranting the next higher (40%) schedular rating.   

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's prostate cancer are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the prostate cancer residuals render the Veteran unemployable.  While a March 2012 VA examiner indicated that the disability impacted on his ability to work (suggesting accommodations for restroom access might be needed, the examiner did not opine that the disability rendered the Veteran unemployable.  Notably, the Veteran had retired from his job as a laborer due to his plant shutting down, and has not sought further employment.  He has not alleged that he is unemployable due to his prostate cancer residuals, and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.



ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted, and service connection for bilateral hearing loss is granted on de novo review.

A 20 percent rating is granted for prostate cancer, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


